EJECTMENT for a tract of land called Broad Oak, lying in Kent County.
At the trial of this cause the plaintiff, after deducing a regular title in the land in question to Mary and Isabella Hebburn, offered in evidence a deed of lease and release to the plaintiff in this cause, bearing date the 1st and 2d of May, 1759, acknowledged on the 2d day of May, and recorded on the 7th day of May, 1759, in one of the recoré *219books of Kent County, upon the production of which deeds of lease and release, the defendant prayed the Court to direct the plaintiff to prove the execution of the said deeds; but the Court was of opinion that it was not necessary to to prove the execution of the deeds. To which opinion the defendant excepted.

Note. The act of 1715, c. 47. sect. 8. And the act of 1766, c. 14 -sect. 2.